Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2006

Rivera v. Comm PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2072




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Rivera v. Comm PA" (2006). 2006 Decisions. Paper 1478.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1478


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 04-2072


                                     ANGEL RIVERA

                                             Appellant

                                              v.

                    COMMONWEALTH OF PENNSYLVANIA, et al.




                       Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                   (D.C. No. 02-cv-08399)
                     District Judge: The Honorable Charles R. Weiner




               Before: BARRY, AMBRO and ALDISERT, Circuit Judges


                      ORDER SUR PETITION FOR REHEARING
                          AND REHEARING EN BANC

       It appearing that the Petition for Panel Rehearing filed by Appellant having been

submitted to the judges who participated in the decision of this Court, and that Appellant

has now raised a question not contained in his brief that we may nevertheless consider

because it relates to jurisdiction, to-wit, a suggestion that the District Court violated Rule

58's requirement that every judgment should be entered on a separate document, it is

ORDERED that the petition for panel rehearing is hereby GRANTED and that the
opinion heretofore filed is hereby VACATED, and the Clerk DIRECTED to set up a

briefing schedule for the parties limited to the Rule 58 issue only for consideration at a

date to be determined by the panel.

                                    BY THE COURT


                                    /s/ Ruggero J. Aldisert, Circuit Judge



DATED: March 7, 2006
CMD/cc: Jeremy A. Mercer, Esq.
       David J. Mussel, Esq.




                                              2